DETAILED ACTION
Examiner’s Comment
This communication is in response to the amendment filed 16 June 2022.
Claims 1-19 are currently pending.  As a result of the amendment filed 16 June 2022, claims 1-19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this Application claims foreign priority to 202041006781 filed 17 February 2020.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The objections to the drawings are withdrawn as necessitated by amendment to the specification.  The drawings are accepted.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record listed below are the closest prior art.
US Patent No 11,122,243 teaches determining the optimal density of pixels for a subsection of an image.
US PGPub 2013/0054603 teaches the creation of dynamic learning models.
CN105912611A teaches selecting convolutional neural network features. 
US PGPub 2017/0249339 teaches a user selecting a subsection of an image.  Pixels are then mapped.  A search is performed for images having similar content.
The closest prior art of record fails to explicitly teach the limitation of “identifying, by the image search device, an optimal set of layers from a plurality of layers of an Artificial Neural Network based image search model for performing the image search based on the set of semantic parameters for the at least one sub-section, the optimal resolution of the at least one sub-section, and historical data” in combination with the other claimed limitations.  This limitation is found in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167